
	

113 S819 IS: Veterans Mental Health Treatment First Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 819
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require a
		  program of mental health care and rehabilitation for veterans for
		  service-related post-traumatic stress disorder, depression, anxiety disorder,
		  or a related substance use disorder, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Mental Health Treatment
			 First Act of 2013.
		2.Mental heath
			 care and rehabilitation for veterans for service-related post-traumatic stress
			 disorder, depression, anxiety disorder, or related substance use
			 disorder
			(a)In
			 generalSubchapter II of chapter 17 of title 38, United States
			 Code, is amended by inserting after section 1712B the following new
			 section:
				
					1712C.Mental
				health care and rehabilitation for service-related post-traumatic stress
				disorder, depression, anxiety disorder, or related substance use
				disorder
						(a)In
				generalThe Secretary shall carry out a program of mental health
				care and rehabilitation for veterans who—
							(1)have been
				discharged or released from service in the active military, naval, or air
				service under conditions other than dishonorable for a period of not more than
				two years;
							(2)are enrolled in
				the system of annual patient enrollment established and operated by the
				Secretary under section 1705 of this title and have been so enrolled since
				before the date of the enactment of the Veterans Mental Health Treatment First Act of
				2013;
							(3)are diagnosed by
				a physician of the Department with post-traumatic stress disorder, depression,
				anxiety disorder, or substance use disorder related to post-traumatic stress
				disorder, depression, or anxiety disorder that is service-related (as
				determined in accordance with subsection (b)); and
							(4)agree to the
				conditions of participation applicable to such veterans set forth in subsection
				(c).
							(b)Treatment of
				conditions as service-Related(1)A condition of a
				veteran described in subsection (a)(3) shall be treated as service-related for
				purposes of this section if—
								(A)the condition has previously been
				adjudicated by the Secretary to be service-connected; or
								(B)the condition is judged by the
				physician of the Department making the diagnosis for the veteran as described
				in subsection (a)(3) to be plausibly related to the service of the veteran in
				the active military, naval, or air service.
								(2)The Secretary shall prescribe in
				regulations the standards to be utilized by physicians of the Department in
				judging under paragraph (1)(B) whether or not a condition of a veteran
				described in subsection (a)(3) is plausibly related to the service of the
				veteran in the active military, naval, or air service.
							(c)Conditions of
				participation(1)As conditions for
				participation in the program under this section, a veteran seeking mental
				health care and rehabilitation under the program for a condition described in
				subsection (a)(3) who has not yet filed a claim for disability under this title
				for such condition shall agree as follows:
								(A)To comply substantially with the
				treatment regimen and rehabilitation plan prescribed under subsection (d) for
				the veteran.
								(B)Not to submit a claim for disability
				compensation under chapter 11 of this title for post-traumatic stress disorder,
				depression, anxiety disorder, or a related substance use disorder until the
				earlier of—
									(i)the end of the one-year period
				beginning on the date of the commencement of the program by the veteran;
				or
									(ii)the conclusion of the treatment
				regimen and rehabilitation plan prescribed under subsection (d) for the
				veteran.
									(2)As conditions for participation in
				the program under this section, a veteran seeking mental health care and
				rehabilitation under the program for a condition described in subsection (a)(3)
				who has filed a claim for disability under this title for such condition that
				has not been adjudicated by the Secretary at the time of the diagnosis of the
				veteran described in subsection (a)(3)—
								(A)shall agree to comply substantially
				with the treatment regimen and rehabilitation plan prescribed under subsection
				(d) for the veteran; and
								(B)may agree, at the election of the
				veteran, to the suspension by the Secretary of adjudication of such claim until
				completion by the veteran of the treatment regimen and rehabilitation
				plan.
								(3)As conditions for participation in
				the program under this section, a veteran seeking mental health care and
				rehabilitation under the program for one or more conditions described in
				subsection (a)(3) that have been determined by the Secretary to be
				service-connected shall agree as follows:
								(A)To comply substantially with the
				treatment regimen and rehabilitation plan prescribed under subsection (d) for
				the veteran.
								(B)Not to submit a claim for an increase
				in disability compensation under chapter 11 of this title for or based on such
				condition or conditions until the earlier of—
									(i)the end of the one-year period
				beginning on the date of the commencement of the program by the veteran;
				or
									(ii)the completion of the treatment
				regimen and rehabilitation plan prescribed under subsection (d) for the
				veteran.
									(d)Treatment
				regimen and rehabilitation plan(1)The Secretary shall
				provide for each veteran who participates in the program under this section a
				treatment regimen and rehabilitation plan for the post-traumatic stress
				disorder, depression, anxiety disorder, or related substance use disorder of
				such veteran as described in subsection (a)(3). The treatment regimen and
				rehabilitation plan shall be devised by appropriate clinicians and other
				appropriate personnel of the Department assigned for that purpose.
							(2)The treatment regimen and
				rehabilitation plan for a veteran under this subsection shall include such
				mental health care and rehabilitation as the clinicians and other personnel
				concerned consider appropriate for the remediation of the condition or
				conditions of the veteran covered by the plan.
							(3)The duration of each treatment
				regimen and rehabilitation plan under this subsection shall be such period as
				the clinician concerned considers appropriate.
							(e)Wellness
				stipends(1)Subject to paragraph
				(4), each veteran covered by subsection (c)(1) who participates in the program
				under this section shall be paid a stipend as follows:
								(A)$2,000 payable upon commencement of
				the treatment regimen and rehabilitation plan provided under subsection (d) for
				such veteran.
								(B)$1,500 payable every 90 days
				thereafter upon certification by the clinician treating such veteran under the
				program that such veteran is in substantial compliance with such treatment
				regimen and rehabilitation plan, except that the total amount payable to such
				veteran under this subparagraph may not exceed $6,000.
								(C)$3,000 payable at the earlier
				of—
									(i)the date of the conclusion of such
				treatment regimen and rehabilitation plan; or
									(ii)one year after the date of the
				commencement of such treatment regimen and rehabilitation plan by such
				veteran.
									(2)Subject to paragraph (4), each
				veteran covered by subsection (c)(2) who participates in the program under this
				section shall be paid a stipend as follows:
								(A)If such veteran agrees as provided in
				subparagraph (B) of subsection (c)(2), the stipend payable under paragraph
				(1).
								(B)If such veteran does not agree as
				provided in subparagraph (B) of subsection (c)(2), the stipend payable under
				paragraph (3).
								(3)Subject to paragraph (4), each
				veteran covered by subsection (c)(3) who participates in the program under this
				section shall be paid a stipend as follows:
								(A)$667 payable upon commencement of the
				treatment regimen and rehabilitation plan provided under subsection (d) for
				such veteran.
								(B)$500 payable every 90 days thereafter
				upon certification by the clinician treating such veteran under the program
				that such veteran is in substantial compliance with such treatment regimen and
				rehabilitation plan, except that the total amount payable to such veteran under
				this subparagraph may not exceed $2,000.
								(C)$1,000 payable at the earlier
				of—
									(i)the date of the conclusion of such
				treatment regimen and rehabilitation plan; or
									(ii)one year after the date of the
				commencement of such treatment regimen and rehabilitation plan by such
				veteran.
									(4)In the event a veteran is determined
				by the Secretary to have failed to comply with any condition agreed to by the
				veteran under subsection (c), payment to the veteran of any stipend otherwise
				authorized to be payable under this subsection shall cease.
							(f)Limitation on
				participation(1)Except as provided in
				paragraph (2), a veteran may participate only once in the program under this
				section.
							(2)A veteran may participate more than
				once in the program under this section if the Secretary determines that such
				additional participation in the program will assist the veteran in achieving
				the remediation of the condition or conditions addressed by participation in
				the program.
							(3)The total amount of stipend payable
				under subsection (e) to a veteran covered by paragraph (2) may not exceed
				$11,000.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1712B the
			 following new item:
				
					
						1712C. Mental health care and
				rehabilitation for service-related post-traumatic stress disorder, depression,
				anxiety disorder, or related substance use
				disorder.
					
					.
			
